Memorandum Opinion
This is a petition for original jurisdiction under Supreme Court Rule 11 regarding the granting of a motion to dismiss a claim pending before the State Board of Claims.
*451On September 25, 1979, the plaintiff filed a notice of claim arising out of a 1978 accident. The State filed a motion to dismiss the claim based upon the petitioner’s failure to provide notice within 180 days as required by RSA 541-B:14 IV (Supp. 1979). On December 7, 1979, the Board of Claims heard and granted the motion to dismiss. On December 21, 1979, the instant petition was filed in this court and on January 8, 1980, a “motion for reconsideration” was filed with the board.
RSA 541-B:10 IV (Supp. 1979) provides that the “findings and recommendations of the board” shall “only be subject to a judicial appeal... in accordance with RSA 541.” We have previously held that “the legislature has designated the RSA ch. 541 appeals procedure as the proper vehicle for challenges to judgments of the board of claims.” Sousa v. State, 119 N.H. 283, 284, 401 A.2d 1067, 1068 (1979).
Under RSA 541:3 a motion for rehearing must be filed with the agency within twenty days “after any order or decision” or no appeal may betaken. RSA 541:4. Our Rule 11 procedures are not available to cure an appeal that is defective under RSA ch. 541. See Supreme Court Rule 10.

Petition dismissed.